Exhibit 10.6

SARA LEE CORPORATION

1998 Long-Term Incentive Stock Plan

Stock Option Grant Notice and Agreement

[PARTICIPANT NAME]

Sara Lee Corporation (the “Company”) is pleased to confirm that you have been
granted a stock option (an “Option”), effective as of August 27, 2009 (the
“Grant Date”), as provided in this Stock Option Grant Notice and Agreement (the
“Grant Notice and Agreement”):

1. Option Right. Your Option is to purchase, on the terms and conditions set
forth below, the following number of shares (the “Option Shares”) of the
Company’s Common Stock, par value $.01 per share (the “Common Stock”) at the
exercise price specified below (the “Exercise Price”).

 

Number of Option Shares

  

Exercise Price Per Option

        

which vests as follows:

100% on August 31, 2012

2. Acceptance of Terms and Conditions. By acknowledging and accepting this
Option, you agree to be bound by the terms and conditions contained in this
Grant Notice and Agreement, the Plan and any and all conditions established by
the Company in connection with Options issued under the Plan, and understand
that this Option neither confers any legal or equitable right (other than those
rights constituting the Option itself) against the Company directly or
indirectly, nor does it give rise to any cause of action at law or in equity
against the Company. In order to vest in the Option described in this Grant
Notice and Agreement, you must accept this Option.

3. Option. This Option is a non-qualified stock option that is intended to
conform in all respects with the 1998 Long-Term Incentive Stock Plan (the
“Plan”), a copy of which has been provided to you, and the provisions of which
are incorporated herein by reference. This Option is not intended to qualify as
an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.

4. Expiration Date. This Option expires on the tenth anniversary of the Grant
Date (the “Expiration Date”), subject to earlier expiration upon your death,
disability or other termination of employment, as provided below.

5. Vesting. This Option may be exercised only to the extent it has vested.
Subject to paragraphs 6 and 7 below, if you are continuously employed by the
Company or any of its subsidiaries (collectively, the “Sara Lee Companies”) from
the Grant Date until the Vesting Date, this Option will vest as indicated above
on that Vesting Date.

6 Death, Total Disability or Retirement. If you cease active employment with the
Sara Lee Companies, because of your death or permanent and total disability (as
defined under the appropriate disability benefit plan if applicable), your
Option Shares will vest immediately and the last date on which your Option
Shares may be exercised will be the earlier of five years from the date of death
or disability or the expiration date of this award. In the case of your
attaining age 55 or older and, if you have at least 10 years of service with the
Sara Lee Companies when your employment terminates or attain age 65 regardless
of service, the Option will continue to vest after your termination and the last
date on which your Option Shares may be exercised will be the Expiration Date.
These provisions apply only to the awards granted herein; other types of awards
may have different provisions.



--------------------------------------------------------------------------------

7. Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination.

(a) Involuntary Termination. If your employment with the Sara Lee Companies is
terminated and you are eligible to receive severance benefits under the Sara Lee
Corporation Severance Plan for Corporate Officers, the Severance Pay Plan, the
Severance Pay Plan for Executives, the Severance Pay Plan for Certain Events or
any other written severance plan of the Company (collectively, a “Severance
Event Termination”), the last day on which this Option may be exercised is the
earlier of (i) the Expiration Date or (ii) 90 days following the last day of
your severance period as defined in your severance agreement. This Option will
continue to vest only through the last day of your severance period.

In the event your employment with the Sara Lee Companies is terminated as a
result of the sale, closing or spin-off of a division, business unit or other
component of the Company, all Option Shares will vest as of the closing date of
the transaction and be exercisable for six months following the closing date of
the transaction, subject to the provisions of paragraph 6, unless otherwise
determined by the Company. This provision does not apply with respect to any
transaction that would be considered a Change of Control as defined in Article X
of the Plan.

(b) Voluntary Termination and Non-Severance Event Termination. If your
employment terminates for reasons other than those described in 6 and 7(a),
(i.e., you voluntarily terminate your employment with the Sara Lee Companies or
your employment is terminated by the Sara Lee Companies and you are not eligible
for severance pay under the Company’s severance plans), then this Option shall
terminate 90 days after the date of your termination of employment. Vesting of
this Option ends on the date of your termination of employment.

8. Exercise. This Option may be exercised in whole or in part for the number of
shares specified with the Company’s designated agent by remitting full payment
of the Exercise Price for such number of Option Shares. A number of exercise
alternatives are available through the Company’s agent. This Option will be
considered exercised on the date that (a) your execution of the exercise with
the Agent and (b) your payment of the Exercise Price have both been received by
the Agent. Your written acceptance of the grant as well as the exercise of any
portion of this Option will be considered your acceptance of all terms and
conditions specified in this Grant Notice and Agreement.

 

2



--------------------------------------------------------------------------------

9. Forfeiture. Notwithstanding anything contained in this Grant Notice and
Agreement to the contrary, if you engage in any activity inimical, contrary or
harmful to the interests of the Company, including but not limited to:
(a) competing, directly or indirectly (either as owner, employee or agent), with
any of the businesses of the Company, (b) violating any Company policies,
(c) soliciting any present or future employees or customers of the Company to
terminate such employment or business relationship(s) with the Company,
(d) disclosing or misusing any confidential information regarding the Company,
or (e) participating in any activity not approved by the Board of Directors of
the Company which could reasonably be foreseen as contributing to or resulting
in a Change of Control of the Company (as defined in the Plan) (such activities
to be collectively referred to as “wrongful conduct”), then (i) this Option, to
the extent it remains unexercised, shall terminate automatically on the date on
which you first engaged in such wrongful conduct and (ii) you shall pay to the
Company in cash any financial gain you realized from exercising all or a portion
of this Option within the six month period immediately preceding such wrongful
conduct. For purposes of this section, financial gain shall equal, on each date
of exercise during the six month period immediately preceding such wrongful
conduct, the difference between the fair market value of the Common Stock on the
date of exercise and the Exercise Price, multiplied by the number of shares of
Common Stock purchased pursuant to that exercise (without reduction for any
shares of Common Stock surrendered or attested to) reduced by any taxes paid in
countries other than the United States to acquire and or exercise and which
taxes are not otherwise eligible for refund from the taxing authorities. By
accepting this Option, you consent to and authorize the Company to deduct from
any amounts payable by the Company to you, any amounts you owe to the Company
under this section. This right of set-off is in addition to any other remedies
the Company may have against you for your breach of this Grant Notice and
Agreement.

10. Rights as a Stockholder. You will have no rights as a stockholder with
respect to any Option Shares until and unless ownership of such Option Shares
has been transferred to you.

11. Transferability of Option Shares. You may not offer, sell or otherwise
dispose of any Common Stock covered by the Option in a way which would:
(i) require the Company to file any registration statement with the Securities
and Exchange Commission (or any similar filing under state law or the laws of
any other country) or to amend or supplement any such filing or (ii) violate or
cause the Company to violate the Securities Act of 1933, as amended, the
Securities Act of 1934, as amended, the rules and regulations promulgated
thereunder, any other state or federal law, or the laws of any other country.
The Company reserves the right to place restrictions on Common Stock received by
you pursuant to this Option.

12. Conformity with the Plan. This Option is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Any
inconsistencies between this Grant Notice and Agreement and the Plan shall be
resolved in accordance with the terms of the Plan. By your acceptance of this
Grant Notice and Agreement, you agree to be bound by all of the terms of this
Grant Notice and Agreement and the Plan.

13. Interpretations. Any dispute, disagreement or question which arises under,
or as a result of, or in any way relates to the interpretation, construction or
application of the Plan or this Grant Notice and Agreement will be determined
and resolved by the Compensation and Employee Benefits Committee of the
Company’s Board of Directors (“Committee”) or its authorized delegate. Such
determination or resolution by the Committee or its authorized delegate will be
final, binding and conclusive for all purposes.

14. Employment Rights. Nothing in the Plan or this Grant Notice and Agreement
confers on any Participant any right to continue in the employ of the Sara Lee
Companies or in any way affects a Sara Lee Company’s right to terminate your
employment without prior written notice any time for any reason.

 

3



--------------------------------------------------------------------------------

15. Consent to Transfer Personal Data. By accepting this Award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. The Company
holds certain personal information about you, that may include your name, home
address and telephone number, fax number, email address, sex, beneficiary
information, age, date of birth, social security number or other employee
identification number, job title, employment or severance contract, current wage
and benefit information, tax-related information, plan or benefit enrollment
forms and elections, option or benefit statements, any shares of stock or
directorships in the Company, details of all options or any other entitlements
to shares of stock awarded, canceled, purchased, vested, unvested or outstanding
in your favor, for the purpose of managing and administering the Plan (“Data”).
The Company and/or its Subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and the Company may further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located throughout the world,
including the United States. You authorize them to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
your behalf to a broker or other third party with whom you may elect to deposit
any shares of stock acquired pursuant to the Plan. You may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting the Company.

16. Miscellaneous.

(a) Modification. The grant of this Option is documented by the minutes of the
Committee and or as approved by the CEO for non-corporate officers, which
records are the final determinant of the number of Option Shares granted and the
conditions of this grant. The Committee may amend or modify this Option in any
manner to the extent that the Committee would have had the authority under the
Plan initially to grant such Option, provided that no such amendment or
modification shall impair your rights under this Grant Notice and Agreement
without your consent. Except as in accordance with the two immediately preceding
sentences and paragraph 18, this Agreement may be amended, modified or
supplemented only by an instrument in writing signed by both parties hereto.

(b) Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Grant Notice and
Agreement shall be governed by the internal laws of the State of Illinois,
including matters of validity, construction and interpretation. You and the
Company agree that all claims in respect of any action or proceeding arising out
of or relating to this Grant Notice and Agreement shall be heard or determined
in any state or federal court sitting in Chicago, Illinois, and you agree to
submit to the jurisdiction of such courts, to bring all such actions or
proceedings in such courts and to waive any defense of inconvenient forum to
such actions or proceedings. A final judgment in any action or proceeding so
brought shall be conclusive and may be enforced in any manner provided by law.

(c) Successors and Assigns. Except as otherwise provided herein, this Grant
Notice and Agreement will bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

(d) Severability. Whenever feasible, each provision of this Grant Notice and
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Grant Notice and Agreement is held
to be prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Grant Notice and Agreement.

 

4



--------------------------------------------------------------------------------

17. Confidentiality. You agree that you will not disclose the existence or terms
of this Grant Notice and Agreement to any other employees of the Company or
third parties with the exception of your accountants, attorneys, or spouse, and
shall ensure that none of them discloses such existence or terms to any other
person, except as required to comply with legal process.

18. Amendment. Notwithstanding anything in the Plan or this Grant Notice and
Agreement to the contrary, this Option may be amended by the Company without
your consent, including but not limited to modifications to any of the rights
granted to you under this Option, at such time and in such manner as the Company
may consider necessary or desirable to reflect changes in law.

SARA LEE CORPORATION

 

5